Citation Nr: 1722734	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  12-32 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to a rating in excess of 10 percent disabling for right knee limitation of motion with degenerative joint disease.

2. Entitlement to a rating in excess of 10 percent disabling for right knee subluxation. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1997 until June 2001. 

This matter comes to the Board of Veterans' Appeal (Board) on appeal from an April 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's right knee limitation of motion with degenerative joint disease is manifested by pain, extension to 0 degrees, and flexion limited to no less than 60 degrees, even with consideration of functional loss due to pain, weakness, incoordination, fatigue, or other symptoms.

2.  For the entire appeal period, the Veteran's right knee subluxation is manifested by no more than mild recurrent subluxation or lateral instability. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating in excess of 10 percent for right knee limitation of motion with degenerative joint disease have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5260, 5010 (2016).

2.  The criteria for entitlement to a rating in excess of 10 percent for Veteran's right knee subluxation have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5257 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2016).  A standard April 2010 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA treatment records have also been obtained.  

The Veteran was provided VA medical examinations in February 2011 and November 2016.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claim.  The opinions are adequate as they are based upon consideration of the Veteran's prior medical history, service records, and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Moreover the November 2016 examination was compliant with Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, VA's duty to assist has been met.
	
Accordingly, the Board finds that the duties to notify and assist have been satisfied and will proceed to the merits of the issue on appeal.

Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, found in 38 C.F.R. Part 4.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 should be considered.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  Id.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, restricted or excess movement of the joint, pain on movement, and weakness. Id.

Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2016).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability. 

Regulation also specifies that when testing joints, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2016).  Furthermore, the Court has held that VA examinations must comply with Section 4.59 to be adequate. Correia v. McDonald, 28 Vet. App. 158, 168-169 (2016). 

The Veteran has a 10 percent rating for right knee limitation of range of motion with degenerative joint disease under Diagnostic Codes 5260-5010 and a 10 percent rating for right knee subluxation under Diagnostic Code 5257.

Diagnostic Code 5010 provides ratings that arthritis due to trauma, substantiated by X-ray findings is to be rated as degenerative arthritis under Diagnostic Code 5003.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X- ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).

Limitation of motion of the knee is contemplated in 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II (2016).  

Diagnostic Code 5260 provides for a zero percent rating where flexion of the leg is only limited to 60 degrees.  For a 10 percent rating, flexion must be limited to 45 degrees.  A 20 percent rating is warranted where flexion is limited to 30 degrees.  A 30 percent rating may be assigned where flexion is limited to 15 degrees.  

Diagnostic Code 5261 provides for a zero percent rating where extension of the leg is limited to five degrees.  A 10 percent rating requires extension limited to 10 degrees.  A 20 percent rating is warranted where extension is limited to 15 degrees. A 30 percent rating may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent rating, extension must be limited to 30 degrees.  Finally, where extension is limited to 45 degrees a 50 percent rating may be assigned. 

Diagnostic Code 5257 provides for assignment of a 10 percent rating when there is slight recurrent subluxation or lateral instability, a 20 percent rating when there is moderate recurrent subluxation or lateral instability, and a 30 percent evaluation for severe recurrent subluxation or lateral instability. 

VA's General Counsel has stated that when a knee disorder is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 and an appellant also has limitation of knee motion which at least meets the criteria for a noncompensable evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5260 or 5261, separate evaluations may be assigned for arthritis with limitation of motion and for instability.  However, General Counsel stated that if an appellant does not meet the criteria for a noncompensable rating under either Diagnostic Code 5260 or Diagnostic Code 5261, there is no additional disability for which a separate rating for arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997), published at 62 Fed. Reg. 63,604 (1997).  If a rating is assigned under the provisions for other knee impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 percent rating may be assigned where some limitation of motion, albeit noncompensable, has been demonstrated.  See VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998). 

VA's General Counsel has also stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint. VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).

The rating schedule also provides that dislocation of semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2016).  Diagnostic Code 5259 provides for the assignment of a maximum 10 percent rating based on symptomatic removal of the semilunar cartilage. 

Right Knee Limitation of Motion with Degenerative Joint Disease

The Veteran contends that his right knee limitation of motion with degenerative joint disease is worse than the current 10 percent rating reflects.  In phone communication with VA in March 2010, the Veteran reported that his knee condition had worsened since the initial rating.  In his September 2011 notice of disagreement, the Veteran stated that he had difficulty moving up and down stairs; he was unable to drive for more than 30 minutes without stopping to stretch; and that he had to go to the hospital for swelling and sprain in his knee due to spending a day at the shooting range.  

In May 2010, the Veteran was afforded a VA medical examination to assess his disabilities.  The Veteran reported pain, stiffness, swelling, redness, fatigability and lack of endurance.  The Veteran also reported flare ups dependent on the weather and use of a brace.  Range of motion testing indicated flexion in the right knee up to 112 degrees.  Objective evidence of pain, fatigue, weakness, tenderness and effusion were noted.  Repetitive testing was performed and no loss in range of motion was observed.  The examiner noted that the Veteran's gait was normal. Testing was performed on the opposite undamaged knee. 

In February 2011, the Veteran was afforded a second VA examination.  The Veteran's claims file was not available for review.  Nonetheless, the examiner noted that right patellar degenerative joint disease was evaluated and evidenced in January 2009 VA examination with a rendered diagnosis of retropattelar pain syndrome with patellar subluxation.  In the February 2011 examination, the Veteran reported continual, localized pain in his right knee with flare ups between 4-5 times daily.  The Veteran reported limitations in the duration of time in which he could sit, stand, walk, or drive.  The Veteran stated that he needed assistance in dressing and tying his shoes but was otherwise able to eat, drink, drive, and write without assistance.  The Veteran also reported limitations in lifting more than 10 pounds and that he could not run. The Veteran reported that the knee was easily fatigued but that he did not experience any weakness. 

Although there was slight quadriceps wasting of the right leg, the February 2011 examiner noted that muscle strength was intact.  Range of motion testing reflected that the right knee flexion was to 80 degrees.  The Veteran reported pain beginning at 0 degree and the examiner noted that the Veteran could not continue beyond 80 degrees due to pain.  Repetitive movement against resistance increased the intensity of the pain without altering the range of motion.  The examiner noted that there was no tenderness or abnormalities of the knee.  The examiner noted no change in active or passive range of motion testing and no additional range of motion loss due to pain, weakness, endurance, incoordination or instability.   The examiner recommended that the Veteran should be allocated another 10 degree loss in flexion, to 70 degrees, due to the Deluca factors. 

The Veteran was afforded another VA medical examination in November 2016 in relation to this claim.  The Veteran complained of constant right knee pain. The Veteran reported that he suffered some functional loss of the right knee in that he was no longer able to run, do flutter kicks, or drive more than 60 minutes without stopping to stretch.  The Veteran reported that he exercised by doing light weights and walked a mile a day.  The Veteran reported no flare ups of the knee.  The Veteran reported regular use of a knee brace.  

The November 2016 examination tested for joint pain on both active and passive motion, in weight bearing and non-weight bearing, and with range of motion on the opposite undamaged knee in compliance with 38 C.F.R. §4.59.  The examiner noted that there was objective evidence of pain on passive range of motion testing and non-weight bearing use.  However, the examiner reported no pain with weight bearing use.  Range of motion testing showed that flexion and extension of the right knee was 0 to 120 degrees.  The examiner noted pain during flexion but reported that it did not result in functional loss.  The examiner performed repetitive use testing on the right knee.  While the Veteran was not immediately examined after repetitive use, repetitive use did not result in additional pain, fatigue, weakness, or lack of endurance.  No additional range of motion limitation was noted after repetitive use.  Localized tenderness and pain on palpation was noted.  However, muscle strength was found to be normal and there was no atrophy.  The examiner reported no objective evidence of crepitus. 

After reviewing the evidence of record, the Board finds that a rating in excess of 10 percent for the Veteran's right knee limitation of motion with degenerative joint disease is not warranted as there is no evidence that flexion was ever limited to, or more nearly approximated, 30 degrees so as to warrant assignment of a 20 percent rating under Diagnostic Code 5260.  

In the May 2010 examination, pain was noted but no loss of range of motion beyond 112 degrees flexion was observed.  In the February 2011 examination, pain was considered in the range of motion testing.  Although testing results showed limitation to 80 degrees, which is consistent with a 0 percent evaluation, the examiner recommended that an additional 10 degree loss be awarded considering the Deluca factors.  Furthermore, the February 2011 examination evidenced no change in active or passive range of motion testing and no additional range of motion loss due to weakness, lack of endurance, incoordination or instability.  At the most recent VA examination in November 2016, the Veteran exhibited limited flexion to 120 degrees.  The examiner found that there was no additional restricted range of motion, or functional impairment due to weakness, fatigability, incoordination, lack of endurance or pain on movement following repetitive use and the Veteran denied experiencing any flare-ups.  

The Board is cognizant of the Veteran's competency and credibility to report constant pain.  However, even considering additional functional loss due to pain, there is no evidence that flexion was ever limited to, or more nearly approximated, 30 degrees so as to warrant assignment of a 20 percent rating under Diagnostic Code 5260.  In fact, flexion was never found to be limited to 60 degrees or less in the right knee.  The rating criteria require flexion limited to at least 60 degrees for a 10 percent rating.  The current 10 percent evaluation contemplates the Veteran's reported functional loss due to painful movement.  As demonstrated, the range of motion findings considered here, and the 10 percent evaluation currently assigned, already account for functional loss due to painful movement.  As such, a rating in excess of 10 percent is not warranted under 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.

The Board has considered the applicability of other potential diagnostic codes for higher or separate ratings.  

A compensable evaluation for limitation of extension requires knee extension be limited to 10 degrees.  The VA examination reports shows right knee extension was to zero degrees, and it was not further limited upon repetition during these examinations.  As extension limited to 10 degrees has not been demonstrated on objective testing, including with consideration of functional limitation; the criteria for a 10 percent rating are not met.  See 38 C.F.R. § 4.71a, DC 5261.

There are no other diagnostic codes which would provide higher or separate ratings for the Veteran's right knee disability.  As the evidence of record fails to demonstrate ankylosis, dislocation or removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum, the Veteran is not entitled to a higher or separate rating under Diagnostic Codes 5256, 5258, 5259, 5262, or 5263, respectively. 

The Board acknowledges that in advancing this appeal, the Veteran, believes that his disability is more severe than the assigned disability rating reflects.  However, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also contemplates the Veteran's descriptions of his symptoms.  A rating in excess of 10 percent is not warranted at any time during the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Right Knee Subluxation

The Veteran contends that his right knee subluxation is worse than the current 10 percent rating reflects.  In his notice of disagreement in September 2011 and his substantive appeal of November 2012, the Veteran stated that his right knee was very unstable and he was in extreme pain daily. 

In the May 2010 examination, the Veteran reported pain, instability, locking of the knee, and giving way.  The Veteran also reported flare ups dependent on the weather and use of a brace.  The Veteran further reported that he had a constant sense that his kneecap and joint were moving.  Objective evidence of instability was noted.  The examiner assessed the degree of instability as slight- as opposed to moderate or severe.  The Veteran's gait was described as normal and there was no abnormal movement observed.

At the February 2011 medical examination, the Veteran reported that his knee buckled 2 to 3 times daily.  The examiner noted that there was mild laxity of the lateral collateral ligament without any subluxation.  The examiner reported that on palpation, the Lachman, drawer test and McMurray test were absent.  The examiner noted that the Veteran walked with a painful gait, favoring his right knee.

At the November 2016 medical examination, joint stability testing was performed.  The examiner noted normal results in anterior (Lachman), posterior (Posterior drawer test), medial, and lateral instability.  The Veteran denied flare ups, but did report use of a brace.  

After reviewing the evidence of record, the Board finds that a rating in excess of 10 percent for the Veteran's right knee subluxation or instability is not warranted.  The Veteran has reported instability during the period on appeal.  The Board is cognizant of the Veteran's assertion that his kneecap and joint were moving in the May 2010 examination; his knee buckled multiple times a day in the February 2011 examination; and his description of the knee as very unstable in his notice of disagreement of September 2011.  The Veteran is competent to report symptoms he observed with his own senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Veteran's statements appear to describe a greater severity of symptoms than identified in VA medical examinations.  In the May 2010 examination, the examiner noted that there was instability but described it as slight.  In a similar fashion, the February 2011 examiner determined there was no more than mild laxity in the joint.  At the November 2016 medical examination, the Veteran's right knee was tested for subluxation and instability, but no subluxation or instability was clinically present.  

The medical examinations of record support a finding that the Veteran's right knee subluxation is not more than slight.  The Board recognizes that lay persons are competent to provide opinion on some medical issues.  However, in circumstances like this, the Board accords more probative value to medical clinicians trained to perform testing and interpret testing results in relation to the severity of a disability.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Accordingly, the Board finds that the evidence of record does not warrants any other assignment other than the 10 percent rating for slight knee impairment due to instability.  Further, the level of disability has been consistent throughout the appeal and a staged rating is not warranted.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Finally, the Veteran has not asserted that his right knee disabilities have rendered him unemployable, nor does the evidence suggest the same.  Thus, a claim for a total disability rating based on individual unemployability is not raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  There are no additional expressly or reasonably raised issues presented on the record. 
	
	
ORDER

A rating in excess of 10 percent for right knee limitation of motion with degenerative joint disease is denied.

A rating in excess of 10 percent for right knee subluxation is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


